Brosman, Judge
(concurring):
I concur fully in the views expressed in the principal opinion.
II
The procedural simplicity of the action taken by the court-martial here, and now approved by us, recommends itself to me as peculiarly appropriate to military law administration, where the less technical is distinctly the more desirable approach — provided, of course, that ample protection is afforded the substantial rights of accused persons.
For myself, I much prefer the present disposition over a ruling which would require that all conceivable fragments of a compound offense such as robbery — and they are few indeed — be spread explicitly on the charge sheet. In the nature of things, the latter course would inescapably result in frequent invocations of this Court’s jurisdiction on the score of multiplicity.
No sound reason for a contrary conclusion has been brought to my' atten*435tion. In fact none at all has — save (1) a certain conception of “orderly pleading,” and (2) a wholly speculative attribution of purpose to Manual and legislative draftsmen, who doubtless had in mind no thought of the relatively rare compound offense at the time they selected the equivocal language they used.
Ill
It seems almost unnecessary to verbalize — by way of caveat — the notion that in no case may the aggregate of legally imposable punishments for lesser offenses under the present view exceed the maximum provided for the crime formally specified in the charge sheet.